—In a child protective proceeding pursuant to Family Court Act article 10, the mother and the father appeal from so much of an order of the Family Court, Kings County (Salinitro, J.), dated September 19, 1997, as extended the foster care placement of their children with the Administration of Children’s Services of the City of New York for a period of 12 months.
*392Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appeal must be dismissed as academic because the order appealed from expired by its own terms on September 19, 1998, and has been replaced by subsequent orders extending placement from which no appeals were taken (see, Matter of Commissioner of Social Servs. [Octavia S.] v Rozella S., 255 AD2d 316; Matter of Lateesha J., 252 AD2d 503; Matter of Commissioner of Social Servs. [Jessica M.] v Anne F., 225 AD2d 620; Matter of New York City Dept. of Social Servs. [Kalisha A.] v Diognes T., 208 AD2d 844; Matter of F. Children, 199 AD2d 81). Any corrective measure which this Court might take with respect to the order appealed from would therefore have no practical effect, especially in light of a fact-finding order of the Family Court, Richmond County (McElrath, J.), dated May 28, 1999, to which court the matter has been transferred, in which it was determined that the parents have neglected the children (see, Matter of Lateesha J., supra; Matter of New York City Dept. of Social Servs. [Kalisha A.] v Diognes T., supra). Santucci, J. P., Thompson, Sullivan and Friedmann, JJ., concur.